DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2 are indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties. Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.” Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.” Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157. 
For instance, claims 1-2 are recited in terms of the spin-spin relaxation time of the toner rather than the specific materials that the Applicant has invented that would exhibit these properties.
Someone of ordinary skill would not be able to readily ascertain what toners found in prior art would or would not infringe based on these claims as currently recited, without undue experimentation.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

















Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai et al. (US 2015/0072286 A1), in view of Makabe et al. (US 2016/0091812 A1), and further in view of Miyaake et al. (US 2015/0268574 A1).















Kumai teaches a toner including an amorphous resin and a crystalline polyester resin dispersed in the amorphous resin, where the crystalline polyester resin has a volume-average particle diameter (Dv) of from 0.07 µm to 0.20 µm ([0011]). The crystalline polyester resin phase is independently present inside of the toner. Specifically, the crystalline polyester resin phase is thought to be present in the shape of an island in a sea of uniform amorphous resin phase ([0013]). In other words, the toner has a domain-matrix structure where the amorphous polyester resin is a matrix and the crystalline polyester resin is a domain. The amorphous resin may be a modified polyester resin, an unmodified polyester resin, or a combination of both ([0073]).
The volume-average particle diameter (Dv) of the crystalline polyester resin influences the thermal properties of the toner ([0021]). The crystalline polyester resin promotes melting of the surrounded amorphous resin, while melting itself. The smaller the Dv, the larger the surface area of the crystalline polyester resin contacting the amorphous resin, which increases the meltability of the resulting toner ([0022]). When Dv is at least 0.07 µm, the surface area of the crystalline polyester resin contacting the amorphous resin is large, which lowers the meltability of the toner. Additionally, when Dv is at least 0.07 µm, the resulting toner preferably has high hardness, because the contact area lowers and is not excessively charged even at low temperature and low humidity ([0022]). When Dv is no more than 0.20 µm, the surface area of the crystalline polyester resin contacting the amorphous resin is small, which increases the meltability of the toner. Additionally, when Dv is no more than 0.20 µm, the resulting toner preferably has low hardness, because the contact area increases and is sufficiently charged even at high temperature and high humidity ([0022]).
The toner has a spin-spin relaxation time (T2) of from 0.20 to 2.00 msec at 90ºC, when subjected to the Hahn echo method of NMR analysis, in view of environmental stability ([0024]). When T2 is at least 0.20 msec, the toner is sufficiently charged, even at high temperature and high humidity. When T2 is no greater than 2.00 msec, the toner is not excessively charged, even at low temperature and low humidity ([0024]). Kumai further teaches that it is known in the art that a shorter spin-spin relaxation time indicates that the molecular mobility is lower, and a longer spin-spin relaxation time indicates that the molecular mobility is higher ([0042]). 
An amount of the crystalline polyester resin in the toner is preferably in the range of 10% to 85% by weight ([0071]). When the amount of the crystalline polyester resin is less than 10% by weight, sufficient low temperature fixing ability may not be attained. When the amount is greater than 85% by weight, sufficient toner strength or fixed image strength may not be attained, and an adverse effect may be provided to the electrostatic propensity of the toner ([0071]).
Resin particles may be added to the surface of the toner ([0120]). The persistence of the resin particles on the toner particles is preferably 0.5 to 5.0% by weight ([0113]). When the persistence is less than 0.5% by weight, the storage stability of the toner is impaired, and blocking may occur during storage and inside of a developing device ([0113]). When the persistence is greater than 5.0% by weight, the resin particles hinder the wax from bleeding out, and therefore a releasing effect of the wax cannot be exhibited, thereby causing offset ([0113]). Examples of the resin used to make the resin particles include polyester resins ([0116]). 
As an evaluation device for the toner, a modified image forming apparatus was used ([0150]). A solid image was formed on a thick paper sheet with the toner and subject to a fixing test by varying the temperature of the fixing belt ([0227]). A picture was drawn on the obtained fixed image with a drawing tester and the image was fixed ([0228]).
Kumai is silent to teach a spin-spin relaxation time (T2) of the toner at 50ºC. However, Makabe teaches that when a spin-spin relaxation time (t50) of the toner at 50ºC as measured by pulse NMR is 0.05 msec or shorter, the toner achieves low temperature fixability, heat resistant storage stability at high levels, and has excellent friction resistance ([0043]). Makabe further teaches that when t50 is longer than 0.05 msec, the toner mobility at 50ºC is high, which makes it more likely for the toner to deform or agglomerate under an external force, which is unfavorable for overseas shipment and storage in the summer time ([0213]). 
Similarly, Miyaake teaches that a spin-spin relaxation time of the toner at 50ºC (t50) is preferably used as a scale for molecular mobility in relation to storage stability ([0217]). Miyaake further teaches that when the spin-spin relaxation time is within a predetermined range, in a situation where flowability is required, such as fixing process, the mobility is sufficiently provided, whereas in a situation where flowability is not required, such as the conveyance process, the mobility is restrained ([0218]). Miyaake then teaches that the binder resin preferably has a spin-spin relaxation time at 50ºC (t50) of 1.0 msec or less. When t50 exceeds 1.0 msec, this means that the toner mobility at 50ºC is so high that deformation, or aggregation, can be caused by external forces, and therefore, the toner may be difficult to transport overseas or store during the summer ([0219]). Miyaake even further teaches that the toner preferably has a t50 of from 0.0001 to 0.7 msec, in view of heat-resistance storage stability, and the production of white-spotted images, caused by the occurrence of toner aggregation, can be prevented ([0228]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the spin-spin relaxation time of the toner at 50ºC to achieve the desired thermal behavior of the toner, since Makabe and Miyaake teach that a shorter spin-spin relaxation time of the toner at 50ºC indicates the toner has low temperature fixability, heat resistant storage stability at high levels, and excellent friction resistance. The artisan would have been motivated to perfect the spin-spin relaxation time of the toner at 50ºC to prevent deformation of the toner caused by external forces, which would cause challenges storing and transporting the toner.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/05/2022